Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 05, 2015

The Court of Appeals hereby passes the following order:

A15A1110. RICHARD D. BRADSHAW v. THE STATE.

      Richard Bradshaw pled guilty to child molestation. He later filed pro se
motions to withdraw his guilty plea and for “document and record at government
expense.” By separate orders entered on July 23, 2014, the trial court denied both
motions. On September 3, 2014, Bradshaw filed a pro se notice of appeal indicating
his wish to appeal both orders of July 23, 2014. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
(Citation and punctuation omitted.) Perlman v. Perlman, 318 Ga. App. 731, 739 (4)
(734 SE2d 560) (2012). Because Bradshaw filed his notice of appeal 42 days after
entry of the orders he seeks to appeal, this appeal is untimely. It is therefore
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            03/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.